DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 5-7, 17, and 23 are objected to because of the following informalities:   Claims 5, 17 and 23 recite, “m video frames”, applicant is suggested to define the variable “m”. claims 6 and 7 are objected as being directly or indirectly dependent upon claim 5. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim 21 is rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Tan et al. (US 10825188)(hereafter Tan).
Regarding claim 21, Tan discloses a device for performing an Al-based physical assessment, wherein the device comprises:
 a data store having stored thereon computer-executable instructions; and at least one processor that is operatively coupled to the data store (see, col. 29 lines 27-30) and, when executing the computer-executable instructions, is configured to perform at least one of:
 an Al-based method for performing at least one of Person of Interest (POI) and Object of Interest (OOI) tracking (see, abstract, the second ML (machine-learning) model may be trained to output an output ROI and/or a track in association with an object represented in the first image, col. 3 lines 63-67, col.5 lines 53-55 the perception engine 110 may comprise the ML architecture 114 discussed herein for detecting and/or tracking object(s). col. 2 lines 30-40 discloses Tracking objects may be used to predict behavior of the object, to ensure decisions made regarding operation of a device take into account a track of an object, etc. Moreover, tracking an object may reduce redundant computation related to an object such as, for example, re-classifying an object, re-obtaining data related to an object (e.g., downloading additional information pertinent to an object), re-calculating an acceleration and/or other characteristics, etc. ); an Al-based method for performing feature extraction and posture recognition of the POI; an Al-based method for extracting body key points for calculating physical function features for the POI; or a method of generating physical function assessment recordings and assessment performance analytics for a subject {Note that because claim recites “at least one of” and “or” limitations , only one limitation is addressed}.

Allowable Subject Matter
5.	Claims 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	Claims 1-4, 8-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts, as a whole, fail to explicitly disclose receiving a bounding box location for a bounding box associated with a target object in the video frame, the target object being one of a POI and an OOI; receiving bounding box coordinates associated with the bounding box location; outputting the bounding box location on a display in real time; determining a predicted location of the target object; computing intersection over union (IOU) values between the bounding box location and other bounding box locations within the video frame; selecting the bounding box location having a highest |OU value; and outputting the selected bounding box location in the video frame on the display.
The closest prior art, as a whole, fail to explicitly disclose obtaining a series of video frames including the subject; detecting the subject as a Person of Interest (POI) and detecting an Object of Interest (OOI) in one of the video frames; tracking movement of the POI and the location of the OOI in subsequent video frames; detecting at least one of postures and posture transitions of the POI based on the tracking; calculating test completion time for the POI based on the tracking and a type of physical function being performed by the POI in the video frames; calculating at least one physical function indicator from the tracking; and generating function analytics based at least in part on the test completion time and the at least one physical function indicator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Charalambous et al. (WO2020/240212) discloses control system and method in which the control system 1 forms part of a surveillance/monitoring system for identifying and/or tracking an object of interest OOI and/or a person of interest POI.
Rhodes et al. (US 2020/0311948) discloses in abstract, receive an input video, convert the input video to one or more image sequences based at least in part on an analysis of a motion of one or more objects in the input video, receive an indicator of an object of interest in a first frame to be tracked through multiple frames in the input video, and apply a convolutional neural network to track the object of interest through the multiple frames in the input video.
	 Parshionikar et al. (US 2020/0249752) discloses The determination of where the user is looking can be done based on eye tracking sensors (aka eye gaze sensors) that can monitor the location and orientation of the user's head (in relation to the eye tracking sensor and/or the display screen) and the orientation of user's eye ball(s). Readings from eye gaze sensor can include all the above quantities as well as the eye gaze vector (the vector between center of an eye or midpoint between two eyes to the calculated POI) as well as the coordinates of the POI (in display screen or some other convenient coordinate system). Based on the readings of the eye gaze, the change in eye gaze (either based on change in POI or the eye gaze vector or some other suitable quantity) can be computed.
	Tariq et al. (US 2019/0392242) discloses INSTANCE SEGMENTATION INFERRED FROM MACHINE-LEARNING MODEL OUTPUT.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/           	 Primary Examiner, Art Unit 2631                                                                                                                                                                                            	11/3/2022